unambiguous). Jack implicitly concedes that the statute is unambiguous
                     but argues that it would lead to an absurd result because the purpose of
                     the statute is to protect the public via supervision. Jack does not explain
                     how his desired interpretation of NRS 213.1243(8) to limit the State to
                     pursue only one charge for all violations of a single lifetime supervision
                     agreement achieves the legislative purpose any more than following the
                     plain language of the statute. Jack also looks to this court's statement in
                     Palmer v. State that violators "risk conviction of an additional felony and
                     the imposition of an additional prison term." 118 Nev. 823, 830, 59 P.3d
                     1192, 1196 (2002) (emphasis added). Jack takes Palmer's language out of
                     context. That case did not hold that the State could obtain only a single
                     conviction for multiple violations of a lifetime supervision agreement, but
                     rather contrasted the consequences of violating lifetime supervision
                     conditions with those of violating parole conditions, which do not
                     necessarily result in a new conviction or term of imprisonment.
                                 Second, Jack argues that the district court erred in denying a
                     proposed defense instruction that financial inability is a defense to the
                     charge that was based on his failure to pay fees. Jack was entitled to a
                     jury instruction on his theory of defense so long as there was some
                     evidence to support the theory. See Rosas v. State, 122 Nev. 1258, 1262,
                     147 P.3d 1101, 1104 (2006). However, Jack has failed to provide this court
                     with the trial transcripts to demonstrate what his theory of defense was at
                     trial or what evidence supported it.       See NRAP 10(b)(1) (providing that
                     appendices must include "the portions of the trial court record to be used
                     on appeal, including all transcripts necessary to the Supreme Court's
                     review"); Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The
                     burden to make a proper appellate record rests on appellant."). We

SUPREME COURT
       OF
     NEVADA
                                                            2
(0) 1947A ma(01944
                   therefore conclude that Jack has failed to demonstrate that the district
                   court erred in denying his proposed jury instruction. Accordingly, we
                               ORDER the judgment of conviction AFFIRMED.




                                                                Gibbons



                                                                Picker



                   cc:   Hon. Michael Montero, District Judge
                         Humboldt County Public Defender
                         Attorney General/Carson City
                         Humboldt County District Attorney
                         Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    oe.